



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Moradi, 2013 ONCA 17

DATE: 20130115

DOCKET: C54844

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hamid Moradi

Applicant

Michael Crystal, for the applicant/appellant

Sandy Thomas, for the respondent

Heard: January 11, 2013

On appeal from the sentence imposed on December 22, 2011
    by Justice M.A. James of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in principle on the part of the sentencing judge. He was
    aware of, and took into account, the appellants family circumstances,
    including his wifes medical condition and the difficulties with her pregnancy.
    His reasons adequately explain his route to his decision and he concluded,
    having regard to the appellants circumstances and the nature of his crimes,
    and the case law, that a conditional sentence was not appropriate. There is no
    error in that conclusion in the circumstances, in our view.

[2]

Nor do we think the fresh evidence changes the picture. While we commend
    the appellant for his rehabilitative efforts while on bail pending appeal, the
    fresh evidence is essentially on extension of what was to be expected at the
    time of sentencing.

[3]

Accordingly, while leave to appeal is granted, the appeal is
    dismissed.


